Case 2:19-cv-00392-JMS-DLP Document 5 Filed 08/22/19 Page 1 of 2 PageID #: 1772



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ALFRED BOURGEOIS,                                    )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )        No. 2:19-cv-00392-JMS-DLP
                                                      )
 WARDEN, et al.                                       )
                                                      )
                               Respondents.           )

                                        Order to Show Cause

        Petitioner Alfred Bourgeois filed this habeas action pursuant to 28 U.S.C. § 2241 in which

 he challenges his death sentence and moves to stay his execution. This action will proceed as

 follows.

        The United States has already been notified of the filing of the petition for a writ of habeas

 corpus pursuant to 28 U.S.C. § 2241. It shall have through October 18, 2019, in which to answer

 the allegations of the habeas petition, and in doing so shall show cause why the relief sought by

 Mr. Bourgeois should not be granted. Mr. Bourgeois shall have through November 15, 2019, in

 which to reply. The Court does not anticipate extending these deadlines absent extraordinary

 circumstances.

        The parties’ response and reply briefs must address both the question of whether Mr.

 Bourgeois can proceed under § 2241 and the merits of his claims. The parties must also address

 Mr. Bourgeois’ pending motion to stay his execution as part of the briefs due on the above dates

 rather than briefing the motion separately.
Case 2:19-cv-00392-JMS-DLP Document 5 Filed 08/22/19 Page 2 of 2 PageID #: 1773



        Petitioner’s motion for leave to proceed in forma pauperis, dkt. [2], is granted.

        IT IS SO ORDERED.




             Date: 8/22/2019



 Distribution:

 Peter Konrad Williams
 Federal Community Defender Office
 pete_williams@fd.org

 Officer of the United States Attorney to be notified by Electronic Service
